Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Jianke Kang on 02/09/2022.

The application has been amended as follows: 
Claim 14, line 25; replaced: “grinding.” with: --grinding; the body of the one of the manufactured capacitor components has first and second surfaces opposing each other in a first direction of the body of the one of the manufactured capacitor components, third and fourth DB1/ 127207480.15Application No. 16/298,340 surfaces connected to the first and second surfaces and opposing each other in a second direction of the body of the one of the manufactured capacitor components, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other, and in the manufactured capacitor component, 1.005 < BC/AB < 1.2 is satisfied, in which AB is defined as a distance between A and B, BC is defined as a distance between B and C, A is defined as a point at which an extension line of the third surface meets an extension line of the second surface, B is defined as an end of a first band portion of one of the external electrodes disposed 
Claim 20, cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments to independent claim 1 have overcome any application of the prior art, as indicated in the “Allowable Subject Matter” section of the Final Rejection, mailed 10/29/2021. Those reasons remain applicable. In the AFCP 2.0 filing, the amended subject matter of independent claim 14 was not found to be allowable, as it could be rejected under 35 U.S.C. 103 to one or more of the previously cited prior art references in view of one of the newly cited references to Hur et al. (US 2011/0149470 A1), Ohya et al. (US 2001/0021097 A1) and Fukuda et al. (JP 2018-113300 A). Accordingly, the Examiner suggested amending the allowable subject matter of claim 20 into claim 14, which aligns with the allowable matter of claim 1, thus rendering claim 14 allowable for the same reasons as previously detailed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729